98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mel M. MARIN, Plaintiff--Appellant,v.Commissioner of the Internal Revenue Service, Defendant--Appellee.
No. 96-1794.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 3, 1996.

Mel M. Marin, Appellant Pro Se.  Gary R. Allen, Charles Edward Brookhart, Sally J. Schornstheimer, Paula Keyser Speck, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before NIEMEYER, HAMILTON and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order (1) dismissing his complaint and (2) denying his motion to amend the judgment under Fed.R.Civ.P. 59(e).  Because venue was not proper in the Eastern District of Virginia, and because Appellant failed to effect proper service of process, we affirm the district court's dismissal of his complaint on both grounds.  We affirm the denial of Appellant's Rule 59(e) motion on the reasoning of the district court.   Marin v. Commissioner, No. CA-95-1444-A (E.D.Va. Apr. 2, 1996).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Marin's "Motion for writ of mandamus to order lower court inquiry" and "Motion to seal supplemental material" are hereby denied